Case 3:19-cv-01628-LAB-AHG Document 537 Filed 12/11/20 PageID.8471 Page 1 of 2



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COUfRT
   9                    SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 SECURITIES AND EXCHANGE                Case No. 3:19-cv-01628-LAB-AHG
       COMMISSION,
  12
                 Plaintiff,                 ORDER GRANTING MOTION FOR
  13                                        PERMISSION TO FILE PORTION
            v.                              OF SECOND INTERIM FEE
  14                                        APPLICATION OF ALLEN
     GINA CHAMPION-CAIN and ANI             MATKINS LECK GAMBLE
  15 DEVELOPMENT, LLC,                      MALLORY & NATSIS LLP,
                                            GENERAL COUNSEL UNDER SEAL
  16             Defendants,
  17 AMERICAN NATIONAL
       INVESTMENTS, INC.,
  18
                 Relief Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 3:19-cv-01628-LAB-AHG Document 537 Filed 12/11/20 PageID.8472 Page 2 of 2



   1        On August 7, 2020, Krista L. Freitag, the Court-appointed permanent
   2 Receiver filed a Motion for permission to file documents in support of Allen
   3 Matkins’ second interim fee application. No opposition was filed.
   4        Although the motion was unopposed, the Court must consider the public’s
   5 right to access of judicial records. The documents to be sealed are offered in support
   6 of Allen Matkins’ fee application. Most of the application and supporting
   7 information was filed publicly, but the motion asks that certain documents
   8 pertaining to legal work performed by Allen Matkins in its role as counsel for the
   9 Receiver. The motion argues that sealing is appropriate under the “compelling
  10 reasons” standard. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179
  11 (9th Cir. 2006). But because the motion appears to be nondispositive, the Court
  12 believes the lower “good cause” standard is appropriate. See Pintos v. Pac.
  13 Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). See also Allen v. City of
  14 Oakland, 2012 WL 5949619, at *1 (N.D. Cal., Nov. 28, 2012) (treating motion for
  15 appointment of receiver as nondispositive). The materials to be sealed concern
  16 matters of litigation strategy, and include communications recognized as entitled to
  17 confidentiality protection. Public disclosure of the information could easily harm the
  18 interests of the receivership estate. The Court finds good cause for sealing. And
  19 even under the “compelling reasons” test, the Court finds the standard would be met
  20 as well.
  21        The motion is GRANTED. The proffered documents are accepted for filing
  22 under seal.
  23
  24 Dated: December 10, 2020
                                                 Hon. Larry Alan Burns
  25                                             Chief United States District Judge
  26
  27
  28


                                               -2-
